*154OPINION
PER CURIAM.
On appeal, Milton Brown challenges an enhancement of his sentence based on facts that were neither admitted by him nor found beyond a reasonable doubt. He admits that the issue he raises — whether the District Court erred in failing to apply the proof beyond a reasonable doubt standard in determining the enhancement— was decided adversely to him in United States v. Grier, 475 F.3d 556 (3d Cir.2007) (en banc). Although the issue has been decided by us, Brown seeks to preserve the issue in anticipation of review by the Supreme Court.
This panel does not have the authority to disturb the holding of an en banc decision of this Court. Accordingly, the judgment of the District Court will be affirmed.